

Pool Corporation Executive Bonus Plan


The following is a description of the Pool Corporation Executive Bonus Plan (the
“Bonus Plan”) provided pursuant to Item 601(b)(10)(iii)(A) of Regulation S-K,
which requires a written description of a compensatory plan or arrangement when
no formal document contains the compensation information.
Under the terms of each executive officer’s employment agreement, each executive
officer is eligible to earn incentive bonuses. The purpose of the incentive
bonuses is to promote the interests of our Company and our stockholders by
providing key employees with financial rewards upon achievement of specified
business objectives, as well as to help our company attract and retain key
employees by providing attractive compensation opportunities linked to
performance results. In addition, we utilize annual incentive bonuses to focus
corporate behavior on the achievement of goals for growth, financial performance
and other specific annual objectives.
Our Chief Executive Officer and the four most-highly-compensated executive
officers besides our Chief Executive Officer (collectively, our “Named Executive
Officers”), as well as other officers and certain key employees, are eligible to
earn annual incentive bonuses in an amount equal to up to 100% of their base
salary. Bonuses payable to our Named Executive Officers are annually approved by
the Compensation Committee of our Board of Directors.
The annual cash bonuses paid to our Named Executive Officers are paid according
to formulas that are based almost entirely on objective performance criteria
with a small component being discretionary. On February 13, 2005, the
Compensation Committee of our Board of Directors approved the following
objective performance measures for calculation of Mr. Perez de la Mesa’s bonus:
earnings per share, return on total assets, cash flow from operations, strategic
planning and organizational development. Additionally, the Compensation
Committee approved the following objective performance measures for calculation
of Mr. Joslin’s bonus: earnings per share, return on total assets, cash flow
from operations, expense management and certain operational and organizational
objectives relating to treasury, investor relations, internal audit, tax, human
resources, and business support.
On February 13, 2007, the Compensation Committee of our Board of Directors
amended the objective performance measures for each of the following Named
Executive Officers as follows: Mr. A. David Cook - earnings per share, operating
profit, return on assets, complementary sales and gross margin, organization
planning and development and certain sales and marketing program initiatives;
Mr. John M. Murphy - earnings per share, gross margin, sales, complementary
product sales and gross profit and certain global sourcing and supply related
objectives; and Mr. Christopher W. Wilson - earnings per share, operating
profit, return on assets, complementary sales and gross margin, organization
planning and development and certain sales and marketing program initiatives.
These same performance measures will continue to be used for future years until
changed by the Compensation Committee of our Board of Directors. Payment of
bonuses (if any) is normally made in February after the end of the performance
period during which the bonuses were earned.


 